
	

113 HRES 491 IH: Affirming the support of the United States for Georgia’s accession to the North Atlantic Treaty Organization (NATO).
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 491
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mr. Poe of Texas (for himself and Mr. Keating) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Affirming the support of the United States for Georgia’s accession to the North Atlantic Treaty
			 Organization (NATO).
	
	
		Whereas successive United States Administrations have supported Georgia’s aspirations to join the
			 North Atlantic Treaty Organization (NATO);
		Whereas the Government of Georgia has met the basic standards for accession, even as specific
			 reforms continue, and has consistently displayed its willingness and
			 ability to meet the responsibilities of membership in NATO;
		Whereas Georgia’s defense spending, as roughly 2.5 percent of GDP, is a half point higher than the
			 baseline 2 percent target set by NATO, which only the United States, the
			 United Kingdom, France, Greece, Turkey, and Estonia currently meet;
		Whereas it was declared by the Heads of State and Government participating in the 2008 NATO Summit
			 in Bucharest, and reaffirmed in 2009 at the Summit in Strasbourg and Kehl,
			 in 2010 at the Summit in Lisbon, and in 2012 at the summit in Chicago,
			 that Georgia will become a member of NATO;
		Whereas the United States-Georgia Charter on Strategic Partnership, signed in January 2009,
			 outlines the importance of the bilateral relationship as well as the
			 intent of both countries to expand democracy and economic programs,
			 enhance defense and security cooperation, further trade and energy
			 cooperation, and build people-to-people cultural exchanges;
		Whereas the United States-Georgia Charter on Strategic Partnership pledges both sides to
			 strengthen Georgia’s candidacy for NATO membership, and to work within
			 the framework of the NATO-Georgia Commission to pursue a structured plan
			 to increase interoperability and coordination of capabilities between NATO
			 and Georgia, including via enhanced training and equipment for Georgian
			 forces;
		Whereas the European Union (EU)-Georgia Association Agreement, initialed in late November 2013 and
			 expected to be signed before fall 2014, opens new opportunities of
			 political association and deeper economic integration with the EU;
		Whereas the creation of a Deep and Comprehensive Free Trade Area is an integral part of the
			 EU-Georgia Association Agreement, which aims to gradually integrate
			 Georgia into the EU’s internal market;
		Whereas the ongoing EU-Georgia Visa Dialogue and the Visa Liberalization Action Plan, being
			 implemented by Georgia, aim at introducing the visa-free regime between
			 the EU and Georgia in a secure and well-managed environment;
		Whereas Vice President Joseph Biden stated in Tbilisi in July 2009 that the United States will not
			 recognize Abkhazia and South Ossetia as independent states;
		Whereas Secretary of State Hillary Rodham Clinton stated in Tbilisi on July 5, 2010, that, we
			 continue to call for Russia to abide by the August 2008 ceasefire
			 commitment … including ending the occupation and withdrawing Russian
			 troops
			 from South Ossetia and Abkhazia to their pre-conflict positions;
		Whereas in October 2010, at the meeting of the United States-Georgia Strategic Partnership
			 Commission, Secretary of State Hillary Rodham Clinton stated, the United
			 States will not waver in its support for Georgia’s sovereignty and
			 territorial integrity;
		Whereas the White House released a Fact Sheet on July 24, 2010, calling for Russia to end its
			 occupation of the Georgian territories of Abkhazia and South Ossetia … and
			 for a return of international observers to the two occupied regions of
			 Georgia;
		Whereas Human Rights Watch concluded in its 2011 World Report that Russia continued to exercise
			 effective con- troll over South Ossetia and Abkhazia, preventing
			 international observers’ access and veto in international missions working
			 there;
		Whereas the Senate of the 112th United States Congress adopted a resolution (S. Res. 175) in July
			 2011 affirming the United States support for the sovereignty,
			 independence, and territorial integrity of the country of Georgia, and
			 calling upon Russia to remove its occupying forces from Abkhazia and South
			 Ossetia;
		Whereas the House of Representatives of the 112th United States Congress adopted a resolution
			 (H. Res. 526) in September 2012 affirming support for the sovereignty,
			 independence, and territorial integrity of Georgia and the inviolability
			 of its borders, and recognizing Abkhazia and South Ossetia as regions of
			 Georgia illegally occupied by the Russian Federation;
		Whereas the August 2008 military conflict between Russia and Georgia resulted in civilian and
			 military causalities, the violation of Georgia’s sovereignty and
			 territorial integrity, and increased the number of internally displaced
			 persons;
		Whereas the August 12, 2008, ceasefire agreement negotiated by the European Union Presidency and
			 agreed to by the Presidents of Georgia and the Russian Federation,
			 provides that all Russian troops shall be withdrawn to preconflict
			 positions;
		Whereas Georgia in 2010 made a unilateral pledge not to use force against Russia or Georgia’s
			 Russian-occupied territories of Abkhazia and South Ossetia, and reiterated
			 that pledge in a unanimous parliamentary resolution in 2013;
		Whereas since 1993, the territorial integrity of Georgia has been reaffirmed by the international
			 community in 36 United Nations Security Council resolutions;
		Whereas Russia continues to erect physical barriers along the Administrative Boundary Lines of the
			 occupied Georgian regions of Abkhazia and South Ossetia, where Russian
			 troops continue to be stationed despite a commitment in the 2008 ceasefire
			 agreement to withdraw to preconflict positions;
		Whereas Russia has not reciprocated to Georgia’s unilateral pledges for non-use of force;
		Whereas the United States supports Georgia’s independence, sovereignty, and territorial integrity
			 within the internationally recognized borders of Georgia;
		Whereas at the April 15, 2011, meeting in Berlin, Germany, between the Georgian foreign minister
			 and foreign ministers of NATO, Secretary of State Hillary Rodham Clinton
			 stated, U.S. support for Georgia’s sovereignty and territorial integrity
			 remains steadfast … We share Georgian concerns regarding recent Russian
			 activities that can negatively affect regional stability;
		Whereas the North Atlantic Council Foreign Ministers, meeting on December 7, 2011, applauded the
			 significant operational support provided to NATO by aspirant partners
			 Georgia, the former Yugoslav Republic of Macedonia, Montenegro, and Bosnia
			 and Herzegovina;
		Whereas Vice President Joseph Biden stated in Munich on February 2, 2014, that there is unfinished
			 business in our common project of a Europe whole and free. Georgia and the
			 states of the Balkans have unfulfilled aspirations for Euro-Atlantic
			 integration. The pace of these integration efforts will be determined by
			 the aspirants themselves. But we too share a responsibility for helping
			 them achieve their rightful place in Europe and the Transatlantic
			 Alliance.;
		Whereas the Government of Georgia, beginning with the Rose Revolution of 2003, has taken
			 significant steps toward promoting democratic, judicial, and economic
			 reforms and has indicated its intent to continue to make progress in these
			 areas;
		Whereas Georgia has initiated positive developments and commitments in the areas of constitutional
			 reforms, strengthening the role of Parliament, and utilizing international
			 election organizations and transparency;
		Whereas the Office for Democratic Institutions and Human Rights, other international observers, and
			 the United States indicated that Georgia’s October 2013 Presidential
			 election met international standards;
		Whereas international observers have hailed Georgia’s October 2012 parliamentary elections as
			 competitive and complimented the country’s leaders for conducting a
			 democratic vote;
		Whereas Secretary of State John Kerry said in May 2013, We remain committed to Georgia’s territorial integrity and sovereignty within its internationally
			 recognized borders, and to the continued strengthening of Georgia’s
			 democratic institutions … and we continue to support Georgia’s integration
			 into the Euro-Atlantic community;
		Whereas recognizing that members of NATO share a common adherence to democratic norms, Georgia can
			 best prepare itself for membership by progressing on its democratic reform
			 agenda;
		Whereas, H. Res. 526 of September 2012 also expresses support for Georgia’s NATO membership
			 aspirations and to advance further implementation of decisions taken by
			 the allies at the NATO Summits in Bucharest, Strasbourg and Kehl, and
			 Lisbon with regard to Georgia’s NATO membership;
		Whereas, during the NATO Military Committee (MC) visit to Georgia on February 11, 2014, and
			 February 12, 2014, General Knud Bartels, Chairman of the NATO MC
			 emphasized Georgia’s significant progress in achieving its ambitious
			 defense reforms; expressed the Committee’s strong support for the
			 reforms and its confidence that the transformation is comprehensive,
			 solid and irreversible, also noting that The NATO Military Committee strongly supports these reforms and looks forward to strengthening
			 military cooperation, both in terms of operational engagements and
			 interoperability in order to maintain the beneficial partnership we have
			 built throughout the years.;
		Whereas Georgia has been a reliable partner and ally in enhancing global peace and stability with
			 its contribution to operations in Iraq and Afghanistan;
		Whereas in Iraq, thousands of Georgian forces helped guard the Iraqi side of the Iraq-Iran border,
			 having redeployed from the safety of the Green Zone to accept this
			 dangerous mission;
		Whereas in Afghanistan, Georgia has contributed troops to the NATO-International Security
			 Assistance Force (ISAF) mission since 2004, and engaged in combat
			 operations in Helmand province side-by-side with the United States
			 Marines;
		Whereas Georgia has been the largest non-NATO troop contributor and the fifth largest troop
			 contributor overall, serving without any national caveats;
		Whereas, despite the heavy casualties, Georgia is committed to remain in the NATO ISAF until the
			 end of the mission and stands ready to continue its significant
			 contribution to the NATO’s post-ISAF missions in Afghanistan;
		Whereas Georgia remains committed to provide full transit capacity in support of the United States
			 and coalition troops in Afghanistan;
		Whereas NATO agreed to include Georgia in the NATO Response Force in 2015;
		Whereas Georgia expressed its intent to participate in EU and United Nations-led crisis management
			 and stabilization missions;
		Whereas the United States rejects the long-outdated notion of the spheres of influence and strongly
			 stands by the principle that sovereign democracies are free in their
			 decision and choice of their own partnerships and alliances;
		Whereas Georgia has sought to strengthen its economic and political ties with NATO countries; and
		Whereas the United States has long supported the European aspirations of Georgia: Now, therefore,
			 be it
	
		That the House of Representatives—
			(1)supports Georgia’s aspirations to join the North Atlantic Treaty Organization (NATO);
			(2)recognizes the significant benefits of closer economic and political ties between NATO members and
			 Georgia which will spur economic growth, strengthen democratic
			 institutions and norms, and bolster the rule of law in the South Caucasus
			 region as well as other countries in Eastern Europe;
			(3)calls on the Government of Russia to respect the rights of countries to make their own sovereign
			 choices with regard to international partnerships, including to join NATO;
			(4)urges the Administration and the United States Department of State to continue to work closely with
			 Georgia to support its entry into NATO;
			(5)acknowledges and supports the progress made by Georgia in the NATO membership process; and
			(6)urges NATO members to extend a Membership Action Plan (MAP) to Georgia at the NATO Summit in the
			 United Kingdom in September 2014.
			
